                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                          :           CRIMINAL NO. 2:18-cr-0187

VERSUS                                            :           JUDGE WALTER

ANTHONY JOSEPH FELIX                              :           MAGISTRATE JUDGE KAY


                                           JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 35] of the Magistrate Judge

previously filed herein and after an independent review of the record, a de novo determination of

the issues, and consideration of the objections filed herein, and having determined that the findings

are correct under applicable law;

       IT IS ORDERED that the defendant’s Motion to Dismiss Indictment [doc. 27] be

DENIED and that his Motion for Evidentiary Hearing [doc. 27] be DENIED AS MOOT.

       THUS DONE AND SIGNED in Chambers this 10th day of December, 2018.




                            __________________________________
                                   DONALD E. WALTER
                            UNITED STATES DISTRICT JUDGE
